

EXHIBIT 10.3
THIRD AMENDMENT TO
 
PURCHASE AND SALE AGREEMENT
 
This THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) is
entered into as of the 6th day of August, 2008, by and between Brookside
Properties, Inc., a Tennessee corporation (“Buyer”), TRB Chattanooga LLC, a
Tennessee limited liability company (the “Seller”), and BRT Realty Trust, a
Massachusetts business trust (the “Entity Owner”).
 
R E C I T A L S:
 
WHEREAS, Seller and Buyer entered into a Purchase and Sale Agreement dated as of
July 17, 2008, as amended by First Amendment to Purchase and Sale Agreement
dated as of August 1, 2008 and Second Amendment to Purchase and Sale Agreement
dated as of August 5, 2008 (as it may be amended from time to time, the
“Agreement”) with regard to certain real property more particularly described in
the Agreement; and
 
WHEREAS, Seller, Buyer and Entity Owner desire to further amend certain terms
and provisions of the Agreement pursuant to the terms hereof.
 
NOW, THEREFORE, for and in consideration of the foregoing premises and other
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and Entity Owner hereby further amend the Agreement
as follows:
 
1. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Agreement. Entity Owner is hereby added as a party to
the Agreement.
 
2. Earnest Money. On or by August 8, 2008, Buyer shall deliver to Escrow Agent
the sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (the
“Additional Earnest Money”) which shall be added to and thereafter considered a
part of the already existing Earnest Money as governed by Section 3 of
Agreement.. Upon receipt of the Additional Earnest Money, Escrow Agent shall
hold the Additional Earnest Money with the Earnest Money in an interest bearing
account at an FDIC insured bank. The Earnest Money and the Additional Earnest
Money shall be referred to together as the “Earnest Money.” On the Closing Date,
the Earnest Money shall be applied as part payment of the Purchase Price.
 
3. Closing Date. Section 4 of the Agreement is hereby deleted in its entirety
and the following is hereby inserted in its place:
 
“The closing of the purchase and sale of the Property as described in this
Agreement (the “Closing”) shall take place in escrow through the offices of the
Escrow Agent on September 30, 2008, subject to being extended as set forth
herein (the “Closing Date”). This Agreement and such other agreements or
instruments as may be reasonably necessary to consummate the transaction
contemplated hereby shall be collectively referred to as the “Closing
Documents.”
 
4. Amendment. Section 6(a) and Section 6(b) of the Agreement are hereby deleted
in their entirety and the following is hereby inserted in their place:
 
“(a)  For the purposes of this Agreement, “good and marketable fee simple title”
shall mean fee simple ownership that is: (i) free of all claims, liens and
encumbrances of any kind or nature whatsoever other than the Permitted
Exceptions (as defined in this Section 6(a)), and (ii) insurable by Escrow
Agent, at the then current standard rates under the standard form of ALTA
owner’s policy of title insurance (ALTA Form B or equivalent), with the standard
printed exceptions therein deleted, without exception other than for the
Permitted Exceptions and containing such coverages and endorsements as shall be
reasonably required by Buyer’s counsel (the “Title Policy”). For the purposes of
this Agreement, the term “Permitted Exceptions” shall mean: (A) current taxes
not yet due and payable, (B) tenants in possession under unrecorded residential
leases affecting the Property, as tenants only without any rights to purchase
the Property, and (C) such other matters not specifically objected to in writing
by Buyer on or before August 8, 2008 (the “Title and Survey Inspection Period”).


--------------------------------------------------------------------------------



(b) During the Inspection Period, Buyer shall obtain a title insurance
commitment from Chapman & Rosenthal Title, Inc., as agent for the Escrow Agent,
together with copies of all of the encumbrances listed therein (the
“Commitment”). During the Title and Survey Inspection Period, Buyer shall
examine the Commitment and the Survey (as defined in Section 7 hereof), and give
Seller written notice of objections that render Seller’s title to the Property
less than good and marketable fee simple title and any objections to the Survey
(each a “Defect”), except that Buyer shall not object to liens for real estate
taxes not yet due and payable and shall not be required to object to voluntary
mortgage liens, security interests, tax liens for delinquent taxes or mechanics
liens placed or caused by Seller’s actions, including without limitation the
Redi-Floors Claim (as defined in Section 12(e) hereof), it being understood and
agreed by the parties the Seller shall be obligated to satisfy such liens, or
cause such exceptions to be removed from the Title Policy by Closing.
Thereafter, Buyer shall have until the Closing Date in which to reexamine the
Commitment and Survey and in which to give Seller written notice of any
additional objections for matters not existing during the Title and Survey
Inspection Period and disclosed by such reexamination (each a “Defect”). Seller
shall have until ten (10) days prior to the Closing Date in which to satisfy all
Defects specified in Buyer’s initial notice of title objections, and until the
Closing Date in which to satisfy the Defects specified in the subsequent notice
by Buyer of title objections first disclosed during the re-examination provided
for in the third sentence of this Section 6(b). Seller shall notify Buyer that a
Defect has been cured upon the curing of such Defect. The parties hereto hereby
agree that the letter from Buyer to Seller dated August 5, 2008 regarding Title
Objections is hereby rescinded and is of no further force and effect.”
 
5. Purchase of the Entity. The following is hereby inserted immediately
following Section 37 of the Agreement.
 
“38. Purchase of the Entity. (a) At Buyer’s election exercised in writing, at
least seven (7) days prior to Closing, Buyer may elect to purchase 100% of the
membership interest in TRB Chattanooga LLC, a Tennessee limited liability
company (the “Ownership Interest”), as set forth in this Section 38. In the
event Buyer elects to purchase the Ownership Interest in Seller, Entity Owner
shall deliver at Closing a duly executed and acknowledged Assignment of the
Ownership Interest in the form attached hereto as Exhibit N conveying Entity
Owner’s Ownership Interest in Seller, and if applicable, any certificates
representing such Ownership Interest properly endorsed for transfer. Entity
Owner’s delivery of the Assignment of Ownership Interest pursuant to this
Section 38 shall be in place of Seller’s delivery of the items in Section
10(a)(i) through (v) and Section 10(a)(viii) of this Agreement and Owner’s
delivery of the Assignment of Ownership Interest pursuant to this Section 38
shall relieve Seller of Seller’s obligation to deliver the items in Section
10(a)(i) through (v) and Section 10(a)(viii) of this Agreement to Buyer.
 

--------------------------------------------------------------------------------



(b) In connection with the purchase and sale of the Ownership Interest pursuant
to this Section 38, Seller and Entity Owner hereby covenant, warrant, and
represent the following as of the August 6, 2008 (the “Effective Date”) and
again at Closing:
 

(1)
Entity Owner owns 100% of the Ownership Interest in Seller, free and clear of
all security interests, liens, claims, pledges, options, warrants, judgments and
encumbrances whatsoever.

 

(2)
There are no outstanding agreements or commitments, oral or written, options,
warrants, or other rights to purchase or acquire the Ownership Interest in
Seller or the Property.

 

(3)
Entity Owner shall cause to be filed a final income tax return for the short
period ending on the Closing Date. Seller has not filed any tax returns on
either a state or federal level.

 

(4)
To Seller’s knowledge, Seller has maintained continuous insurance coverage for
casualty and liability with respect to the Property from the time of its
acquisition of the Property through the Closing Date and shall deliver prior to
Closing a current certificate of casualty and liability insurance. There are no
open or pending claims regarding such insurance. Buyer understands that Seller
shall be terminating its insurance on the Property as of the Closing Date and
that Buyer must arrange for its own new insurance.

 

(5)
Entity Owner shall cause the Closing Adjustments to be made in accordance with
Section 9 of this Agreement. On or prior to and in any event within ninety (90)
days after Closing, Entity Owner shall cause all invoices, bills and other
payment obligations incurred by Seller prior to the Closing in the ordinary
course of business that relate in any way to the ownership or operation of the
Property prior to the Closing to be paid, excluding only payment obligations for
which Buyer receives a credit or apportionment at Closing.

 

(6)
The Seller has never engaged in any business activity other than the ownership
and operation of the Property and does not own and has never owned any other
assets except the Property.

 

(7)
Seller shall deliver to Buyer a current financial statement (balance sheet or
income statement) prepared in accordance with generally accepted accounting
principles by August 13, 2008 and shall update same within five (5) days before
Closing, and shall represent and warrant that such statement is accurate and
correct in all material respects.

 

--------------------------------------------------------------------------------




(8)
Seller shall deliver to Buyer an accounts payable ledger or equivalent by August
13, 2008 and shall update same within five (5) days before Closing, and shall
represent and warrant that such ledger is accurate and correct in all material
respects.

 

(9)
Entity Owner hereby affirms the representations and warranties contained in
Sections 12 (d) - (g), (i), (l) and (o) of this Agreement.

 
(c) If Buyer shall purchase the Ownership Interest at Closing, Entity Owner
hereby agrees to indemnify, defend, save, and hold harmless Buyer, and Buyer’s
officers, directors, members, partners, employees, agents, successors, and
assigns, against and in respect to all Damages (as hereinafter defined),
provided a written claim is made by Buyer to Entity Owner on or prior to a date
that is six (6) months following the Closing Date. “Damages” as used herein
shall include only loss or damage (but not consequential damages) in respect of
a breach of a representation and warranty in Section 38(b).
 
(d) If Buyer shall purchase the Ownership Interest at Closing, then the full
Purchase Price shall be paid to Entity Owner and in addition, Buyer shall
reimburse Entity Owner the sum of $30,000 at Closing towards its closing costs
and prorations.
 
(e) The provisions of this Section 38 shall survive the Closing and delivery of
the Assignment to Buyer for a period of six (6) months following the Closing.”
 
6. Inspection Period. Buyer hereby acknowledges that the Inspection Period has
expired and therefore the optional termination provisions of Section 5(c) of the
Agreement are hereby waived and of no further force and effect.
 
7. Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of Tennessee.
 
8. Counterparts. This Third Amendment may be executed by each of the parties
hereto in separate counterparts with the same effect as if all parties hereto
executed the same counterpart. Each such counterpart shall be deemed an original
and all of such counterparts together shall constitute one and the same
instrument. A counterpart executed by a party hereto and transmitted to the
other parties hereto via facsimile or electronic mail transmission will have the
same effect as the delivery of the original counterpart.
 
9. Full Force and Effect. Except as herein modified and amended, the terms and
conditions of the Agreement shall remain in full force and effect.
 
SIGNATURE PAGE TO FOLLOW.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.
 
 

 
BUYER:


Brookside Properties, Inc., a Tennessee corporation


By:_________________________________________


Print Name:_________________________________


Title:________________________________________




SELLER:


TRB Chattanooga LLC, a Tennessee limited liability company




By:_________________________________________


Print Name:________________________________


Title:_____________________________________
 


ENTITY OWNER:


BRT Realty Trust, a Massachusetts business trust


By:_________________________________________


Print Name:________________________________


Title:_____________________________________

 

--------------------------------------------------------------------------------



Exhibit N
 
Form of Assignment of Ownership Interest 
 
Assignment


This Assignment (this “Assignment”) is made and entered into as of the ___ day
of _____________, 2008, by and between _______________________, a
__________________ (“Assignor”) and _____________________________, a
_____________________ (“Assignee”).


Recitals


A. Assignor owns the all of the membership interests (the “Interests”) in TRB
Chattanooga LLC, a Tennessee limited liability company (the “Entity”).


B. Pursuant to that certain Purchase and Sale Agreement (as amended and
assigned, the “Purchase Agreement”), dated as of July 17, 2008, by and between
Brookside Properties, Inc., a Tennessee corporation, and TRB Chattanooga LLC, a
Tennessee limited liability company, Assignor has agreed to assign to Assignee
all of its right, title and interest in and to the Interests as herein provided.


Agreement


Now, Therefore, in consideration of the foregoing Recitals and the warranties
and mutual covenants set forth herein, Assignor hereby agrees as follows:


1. Assignment of Interests. Effective as of the date hereof, and in
consideration of the purchase price and other consideration set forth in the
Purchase Agreement, Assignor hereby sells, assigns, transfers, conveys and
delivers to Assignee, all of Assignor’s right, title and interest in and to each
of the Interests, including, but not limited to, all of Assignor’s right, title
and interest in and to the properties (real and personal), capital, cash flow
distributions, profits and losses of the Entity and all other rights to which
Assignor may be entitled under Entity’s articles of organization, operating
agreement or other organizational documents.


2 Representations and Indemnity of Assignor. Assignor hereby affirms the
representations and warranties set forth in Section 38(b) of the Purchase
Agreement. The indemnity provisions of Section 38(c) of the Purchase Agreement
are hereby incorporated.


3. Further Assurances. Upon request of Assignee, Assignor shall execute and
deliver such further instruments and do or cause to be done such further acts as
may be necessary to be done by Assignor to effectuate and confirm the assignment
of the Interests.


4. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee, respectively, and each of their respective
heirs, legal representatives, successors and assigns.


5. Survival of Representations. The representations, warranties, covenants,
indemnities and agreements contained herein shall survive the consummation of
the transactions contemplated hereby for a period of six (6) months.




--------------------------------------------------------------------------------



6. Governing Law. This Assignment shall be construed and enforced in accordance
with the laws of the State of Tennessee applicable to agreements made and to be
performed entirely within said state.


7. As - Is. This is Assignment is expressly made on an “as-is” basis except as
otherwise set forth in Section 37 of the Purchase Agreement. The provisions of
Section 37 of the Purchase Agreement are hereby incorporated by reference.




Signature Page Follows






--------------------------------------------------------------------------------



In Witness Whereof, this Assignment has been executed as of the day and year
first above written.
 

 
Assignor:
 
__________________________, a _____________
 
 
         
By:
        
Name:
   
   
Title:
    
 

 

--------------------------------------------------------------------------------


 